ORDER
Pursuant to the provisions of S.C. CONST. Art. V, § 4,
IT IS ORDERED that Honorable Michael T. Simmons, Oconee County Magistrate, is hereby assigned to preside over the Oconee County Juvenile Drug Court Program for the Tenth Judicial Circuit Family Court. Pursuant to this assignment, he may impose sanctions for violations of the conditions of the Drug Court Program. Sanctions may include, but are not limited to, public service work, additional treatment, issuance of a bench warrant, detention, or termination of participation in the Juvenile Drug Court Program.
*127This order takes effect immediately and remains in effect unless amended or rescinded by the Chief Justice.
/s/ Jean H. Toal
Chief Justice of South Carolina
FOR THE COURT